DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/11/2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 2-27, rejection is based on the same reason described for claim 1, because the claims recite/inherit the same/similar problematic limitations as claim 1. 

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, it recites the limitation “the repository comprises recorded operations sequence.”  There is insufficient antecedent basis for this limitation in the claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 11-17, 22-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over ROHDE (US 2015/0178348) in view of MCNAIR et al. (US 2005/0010892) hereinafter referenced as MCNAIR. 
As per claim 1, as best understood in view of claim rejection under 35 USC 112 (a), see above, ROHDE discloses ‘identifying recurring sequences of user interactions with an application’ (title), comprising:
obtaining an operations (read on ‘interactions’, ‘events’, ‘services’, ‘operations’, ‘actions’, and/or ‘selections’) sequence (or a ‘set’, ‘series’, ‘path’, ‘list’, and/or ‘application’), wherein the operations sequence comprises a first operation immediately followed by a second operation (wherein the ‘interactions’, ‘events’, ‘services’, ‘operations’, ‘actions’, and/or ‘selections’ in the ‘set’, ‘series’, ‘path’, and/or ‘application’ are running one by one, i.e. one immediately followed by another, in nature, such as tapping ‘user interface elements’ in a order of ‘Search then Task then My Tasks’, so as being read on the claimed limitation), wherein each of the first and second operations representing a user interaction with an element (or component, such as a ‘link’, ‘icon’, or ‘field’) of (or ‘in’) a user interface (‘user interface elements’) for operating (‘running on’) the computing device  (‘user’s computing device’ or 'laptop or desktop computer’) (Fig. 1, p(paragraph)21-p22, p25-p27, p32, p49-p51, p79);
automatically executing (or ‘running’ or ‘perform’) the operations sequence or portion thereof (including ‘set of user interactions’ as stated above) on the computing device (same above), (Figs. 4-6, p32-p39, p55, p60), wherein said automatically executing comprises: 
in response to a determination that a first element (read on one of  the ‘elements’ or ‘component(s)’ including a ‘link’, ‘icon’, or ‘field’, such as element of ‘Search’ in the sequence/series of ‘Search then Task then My Tasks’) required for (or associated with) 
in response to a determination that a second element (such as element of ‘Task’ or ‘My Tasks’ in the sequence/series of ‘Search then Task then My Tasks’) required for performing the second operation (such as performing ‘Task’ or ‘My Tasks’, or ‘selecting’ a ‘link’ displayed in ‘navigation user interface’) is available for user interaction in the second state, [mimicking] (performing/running) user interaction with the second element to perform the second operation (same/similar as applied to the first operation as stated above) (Figs. 1, 3-6, p20-p27, p60, p66, p32, p79).
Even though ROHDE discloses performing/running the user interaction(s) with the related elements/components as stated above, ROHDE does not expressly disclose “mimicking” the user interaction(s).  However, the same/similar concept/feature is well known in the art as 
 As per claim 6 (depending on claim 1), ROHDE in view of MCNAIR further discloses “responsive to a determination that execution of the operations sequence cannot be completed automatically, prompting a user of the computing device to complete execution of the operations sequence; monitoring operations of the user to determine an intermediary operations sequence; and storing the intermediary operations sequence for future use”, (ROHDE: Figs. 4-7, p22, ‘user 
As per claim 7 (depending on claim 1), ROHDE in view of MCNAIR further discloses “an operation (or interaction, event, service) representing a user interaction with an application program (such as ‘navigation’ as ‘the application’ that is ‘programed’, or ‘browser program’)” (ROHDE: p20-p22, p25) and “in response to a determination that the application program is not installed on the computing device, prompting the user to activate execution of a sequence to download the application program” (p47, ‘prompt to display’ and ‘ask user' to ‘create a short cut’ for the application', p67, ‘configurable using applications, such as a browser' and the 'applications’ being ‘downloadable’, therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that prompting the user to install/configure a downloadable application on the device would be in the 
As per claim 11 (depending on claim 1), as best understood in view of claim rejection under 35 USC 112 (b), see above, ROHDE in view of MCNAIR further discloses [the] a “repository (database system) comprises recorded (or stored) operations sequence, wherein the recorded operations sequence is recorded while the recorded operations sequence is performed by a user; and wherein an identifier for the recorded operations sequence is provided by that user” (ROHDE: p27-p28, p39-p40).
As per claim 12 (depending on claim 1), ROHDE in view of MCNAIR further discloses “displaying a display to the user hiding the user interface, whereby at least a portion of the one or more elements of the user interface with which user interactions are performed is not visible to the user during said automatic execution of the operations sequence or portion thereof” (ROHDE: Figs. 4-6, p22).
As per claim 13 (depending on claim 1), ROHDE in view of MCNAIR further discloses “obtaining (such as by performing ‘search’) the operations sequence from a repository (‘database system’ storing ‘data objects that identify a first set of user interactions’), wherein the repository comprising a plurality of operation sequences (such as different sets of user interactions associated with different links, applications and/or users)  and usage statistics (read on ‘a number of times’ of ‘previously performed this sequence’, or ‘number of occurrences for the recurring sequence of user interactions’, for determining ‘frequently’ performed or ‘infrequent’ sequence if it ‘meets or exceeds’ a designated ‘number of occurrences’ i.e. above a threshold) thereof” (ROHDE: p27-p28, p36, p39-p40, p43).
 claim 14 (depending on claim 1), ROHDE in view of MCNAIR further discloses “implicitly defining (read on ‘automatically generating’, ‘auto-generated’ and ‘without being configured by user input’, ‘automatically identify’, or ‘automatically’ providing ‘a feed tracked update’) the operations sequence (read on a ‘link’ or ‘path’ for a ‘target state’) based on monitored activity (‘recurring click paths’, or ‘recurring sequence of user interaction’) of one or more users without any of the one or more users explicitly initiating a recordation of their activity” (ROHDE: p23, p37, p57, p76).
As per claim 15 (depending on claim 14), the rejection is based on the same/similar reason(s) for claims 14-15, because it also reads on the limitations of claim 15. 
As per claim 16 (depending on claim 14), the rejection is based on the same/similar reason(s) for claims 13 and 14, because it also reads on the limitations of claim 16, wherein additional limitation regarding “a group of user” is also disclosed by ROHDE (p107, p111-p112, p121, therefore, by given about teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the claimed features/functions applied to a user would be also applied in the same/similar way to a group of users, and its implementation would be within the scope of capability of the skilled person in the art and the result would be predictable).
As per claims 17, 22-23, 25 and 26, they recite an apparatus. The rejection is based on the same reasons described for claims 1, 6-7, 12 and 14 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein additional limitation regarding “processor” is disclosed by ROHDE (p67).
claim 27, it recites a computer program product comprising a computer readable storage medium that is excluded from the transitory type of medium such as signals.  The rejection is based on the same reason described for claim 1, because the claim recites the same/similar limitations as claim 1, wherein additional limitations regarding “processor” and “program instructions” are also disclosed by ROHDE (p67).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7 and 11-12, 17-20, 22-23, 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,934,782 hereinafter referenced as P782. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claims 1-4, 6-7 and 11-12, comparison of limitations between the claims of instant application and claim(s) of P782 as following: 
Claims of instant application 
Claims of P782
1. A method performed by a computing device, wherein said method comprising:



 obtaining an operations sequence, wherein the operations sequence comprises a first operation immediately followed by a second 














automatically executing the operations sequence or portion thereof on the computing device, wherein said automatically executing comprises: 
    
    
in response to a determination that a first element required for performing the first operation is available for user interaction in a first state of the computing device, mimicking a user interaction with the first element to perform the first operation, whereby causing a current state of the computing device to change from the first state to a second state; and 

     in response to a determination that a second element required for performing the second operation is available for user interaction in the second state, mimicking user interaction with the second element to perform the second operation. 

 



2. The method of Claim 1, 


wherein said automatically executing comprises: 

in response to a determination that the first element is unavailable for user interaction in a third state of the computing device: 


obtaining an intermediary operations sequence, wherein the intermediary operations sequence comprises one or more operations, each operation representing a user interaction with an element of the user interface for operating the computing device, wherein the intermediary operations sequence is configured to cause the computing device to switch from the third state to the first state of the computing device; 



performing the intermediary operations sequence or portion thereof to cause the computing device to switch from the third state to the first state, whereby allowing automatic execution of the first operation.  


3. The method of Claim 2, 

wherein said obtaining the intermediary operations sequence comprises: selecting between a plurality of alternative intermediary operations sequences, each of which is configured to cause the computing device to switch from the third state to the first state of the computing device, wherein said selecting is based on scores of each alternative intermediary operations sequence.  

4. The method of Claim 3, wherein each of the scores is indicative of likelihood of successful execution of a corresponding 

6. The method of Claim 1, further comprising: 
responsive to a determination that execution of the operations sequence cannot be completed automatically, prompting a user of the computing device to complete execution of the operations sequence; 
monitoring operations of the user to determine an intermediary operations sequence; and 
storing the intermediary operations sequence for future use.  

7. The method of Claim 1, 

wherein the operations sequence comprises an operation representing a user interaction with an application program; and 
wherein said automatically executing the operations sequence comprises: in response to a determination that the application program is not installed on the computing device, 

prompting the user to activate execution of a sequence to download the application program.  





11. The method of Claim 1,

wherein the repository comprises recorded operations sequence, wherein the recorded operations sequence is recorded while the recorded operations sequence is performed by a user; and wherein an identifier for the recorded operations sequence is provided by that user.  

12. The method of Claim 1, 


 


obtaining an identifier of an operations sequence comprising one or more operations, each operation representing a user interaction 

obtaining the operations sequence, wherein obtaining comprises searching a repository of operations sequences using the identifier to obtain the operations sequence, wherein the repository of operation sequences comprises operations sequences defined based on a previous execution of one or more operations by another computing device other than the computing device on behalf of another user other than the user; and 

automatically executing the operations sequence or portion thereof on the computing device; wherein for each of the one or more operations said automatically executing comprising: 

determining a required element for user interaction therewith which the operation represents based on a layout of a GUI displayed during previous execution of the operation by another computing device, whereby unique and persistent identification of an element interacted therewith on behalf of another user while defining the operations sequence is obtainable; 

obtaining and analyzing a layout of a GUI being displayed on a display screen of the computing device to determine whether the required element is available therein; and, 

responsive to determination that the required element is available, automatically executing the operation by mimicking user interaction therewith. 

3. The computer-implemented method of claim 1, 

wherein said automatically executing comprises: 

in response to a determination that the element required for performing a current operation is unavailable for user interaction in a current state of the computing device: 

obtaining an intermediary operations sequence, wherein the intermediary operations sequence comprises one or more operations, each operation representing a user interaction with an element of the user interface for operating the computing device, wherein the intermediary operations sequence is configured to cause the computing device to switch from the current state to a target state of the computing device, wherein in the target state the element is available for user interaction; 

performing the intermediary operations sequence or portion thereof to cause the computing device to switch from the current state to the target state, whereby allowing automatic execution of the current operation.

 
  4. The computer-implemented method of claim 3, 
wherein said obtaining the intermediary operations sequence comprises: selecting between a plurality of alternative intermediary operations sequences, each of which is configured to cause the computing device to switch from the current state to a target state of the computing device, wherein said selecting is based on scores of each alternative intermediary operations sequence,

wherein each of the scores is indicative of likelihood of successful execution of a corresponding alternative intermediary operations sequence. 


5. The computer-implemented method of claim 1, further comprising: 
responsive to a determination that execution of the operations sequence cannot be completed automatically, prompting a user of the computing device to complete execution of the operations sequence; 
monitoring operations of the user to determine an intermediary operations sequence; and 
storing the intermediary operations sequence for future use. 
    
6. The computer-implemented method of claim 1, 
wherein the operations sequence comprises an operation representing a user interaction with an application program; and 
wherein said automatically executing the operations sequence comprises determining whether the application program is installed on the computing device. 
   
7. The computer-implemented method of claim 6, wherein in response to a determination that the application program is not installed on the computing device, prompting the user to activate execution of a sequence to download the application program.

13. The computer-implemented method of claim 1, 
wherein the repository comprises recorded operations sequence, wherein the recorded operations sequence is recorded while the recorded operations sequence is performed by a user; and wherein an identifier for the recorded operations sequence is provided by that user. 

16. The computer-implemented method of claim 1, 
wherein said automatically executing the operations sequence or portion thereof on the 



Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that limitations of claims of the instant application would be either (i) anticipated by/read on correspondent limitations of claims of P782 respectively (wherein limitation(s) of claim(s) of P782 has the same or narrower scope(s) comparing the related limitation(s) of the claims of instant application), or (ii) obvious variation from the corresponding limitation(s) of claim(s) of P782, for which the vacation would be substantially within the same/similar scope of the inventive idea/concept in term of patentable distinguishability, and its implementation would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 17-20, 22-23 and 25, they recite an apparatus. The rejection is based on the same reason(s) described for claims 1-4, 6-7 and 12 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
Regarding claim 27, the rejection is based on the same reasons described for claim 1, because the claim recites the same/similar limitation(s) as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
February 24, 2022
/QI HAN/Primary Examiner, Art Unit 2659